Colt, J.
This action is to recover for the price of intoxicating liquors, which were sold at a time when the Gen. Sts. c. 86, § 61, were in force, declaring that no action should be maintained for the price of liquors “ sold in any other state, for the purpose of being brought into this Commonwealth, to be here kept or sold in violation of law, under such circumstances that the vendor would have reasonable cause to believe that the purchaser entertained such illegal purpose.”
The plaintiff commenced his suit after the repeal of this statute by the St. of 1868, c. 141. Its provisions plainly affect the remedy only. After its repeal, the plaintiff’s right to recover stands upon the rules of the common law as applied to illegal sales, which require, at least, knowledge on the part of the seller that the goods are purchased to be sold by the buyer in violation of law. The fact that the plaintiff had reasonable cause to believe that the liquors were • so purchased is not enough to show participation in the illegal purpose. Ely v. Webster, 102 Mass. 304.
*87After this sñt was commenced, the original provisions of the Gen. Sts. c. 86, § 61, were reenacted by the St. of 1869, c. 415, § 68 ; but this last statute camiot be construed to have a retroactive effect, and applies only to future sales. King v. Tirrell, 2 Gray, 331, 333. Webster v. Munger, 8 Gray, 584, 587.
The instructions of the court, which permitted the jury to find for the defendant, if the liquors were sold out of the state under such circumstances as to give the plaintiff reasonable cause to believe that the purchaser intended to sell them illegally in this Commonwealth, were therefore erroneous.

Exceptions sustained.